DECISION
The application of the above-named defendant for a review of the sentence of 8 years, imposed on September 1, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) Change of sentence is denied.
The reason for the above decision is that this offense was one of force and violence, being Armed Robbery, and the sum taken was somewhat more than two thousand dollars. While it is true that this is a first offense, it is felt, all things considered, that the sentence is correct. He will be eligible for consideration for parole under his present sentence in the month of February, 1969.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.